PER CURIAM.
The defendant, Gus W. Coates, was charged with operating a vehicle while intoxicated. La.R.S. 14:98. He was tried and convicted before a judge and was sentenced to pay a fine of $350.00 plus costs and to spend 60 days in jail. He appeals this conviction.
The defendant perfected no bills of exceptions. We are therefore limited on appeal to a review of the pleadings and proceedings for discoverable error. La.C.Cr.P. art. 920; State v. Ash, 257 La. 337, 242 So.2d 535 (1971). We find none.
The conviction and sentence are affirmed.